Exhibit 10.16

TUPPERWARE BRANDS CORPORATION

2006 INCENTIVE PLAN

(as amended December 14, 2006)

ARTICLE 1. Establishment, Purpose, and Duration

1.1. Establishment of the Plan. Tupperware Brands Corporation, a Delaware
corporation (hereinafter referred to as the “Company”), hereby establishes an
incentive compensation plan to be known as the “Tupperware Brands Corporation
2006 Incentive Plan” (hereinafter referred to as the “Plan”), as set forth in
this document. The Plan permits the grant of Non-Qualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Awards and other stock-based and non-stock-based
awards. The Plan shall become effective as of the Effective Date, and shall
remain in effect as provided in Section 1.3 herein.

1.2. Purpose of the Plan. The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the personal interests of
Participants to those of the Company’s stockholders and by providing
Participants with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of Participants upon whose judgment, interest,
and special efforts the successful conduct of its operations largely is
dependent.

1.3. Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to
terminate, amend or modify the Plan at any time pursuant to Article 16 herein,
until all Shares subject to it shall have been purchased or acquired according
to the Plan’s provisions.

ARTICLE 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:

(a) “Award” means, individually or collectively, a grant under this Plan of
Non-Qualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Awards or other stock-based awards.

(b) “Award Agreement” means an agreement entered into by each Participant and
the Company, setting forth the terms and provisions applicable to Awards granted
to Participants under this Plan, including without limitation, stock option
agreements, SAR agreements and restricted stock agreements.

(c) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.

(d) “Beneficiary” means a person who may be designated by a Participant pursuant
to Article 12 and to whom any benefit under the Plan is to be paid in case of
the Participant’s death or physical or mental incapacity, as determined by the
Committee, before he or she receives any or all of such benefit.

(e) “Board” or “Board of Directors” means the Board of Directors of the Company.

(f) “Cause” means (i) “Cause” as defined in any employment, consulting or
similar agreement between the Participant and the Company or one of its
Subsidiaries or affiliates (an “Individual Agreement”), or (ii) if there is no
such Individual Agreement or if



--------------------------------------------------------------------------------

it does not define Cause, (A) conviction of a Participant for committing a
felony under federal law or the laws of the state in which such action occurred,
(B) dishonesty in the course of fulfilling a Participant’s employment duties,
(C) willful and deliberate failure on the part of a Participant to perform his
employment duties in any material respect, including compliance with the
Company’s Code of Conduct, or (D) before a Change of Control, such other events
as shall be determined by the Committee. Before a Change of Control, the
Committee shall, unless otherwise provided in an Individual Agreement, have the
sole discretion to determine whether “Cause” exists with respect to subclauses
(A), (B) and (C) above, and its determination shall be final.

(g) “Change of Control” of the Company means:

i. An acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20 percent or more of either
(1) the then outstanding Shares (the “Outstanding Company Common Stock”) or
(2) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of Directors (the
“Outstanding Company Voting Securities”); excluding, however, the following:
(1) any acquisition directly from the Company, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired from the Company, (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (4) any acquisition by any Person pursuant to a transaction which
complies with clauses (1), (2) and (3) of subsection (iii) of this definition;
or

ii. A change in the composition of the Board such that the individuals who, as
of the Effective Date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this definition, that any individual who becomes a member of the Board
subsequent to such Effective Date, whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person or legal entity other than the Board shall not be so considered as a
member of the Incumbent Board; or

iii. The consummation of a reorganization, merger, statutory share exchange or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity by
the Company or any of its subsidiaries or other similar transactions (“Corporate
Transaction”), in each case unless, following such Corporate Transaction,
(1) all or substantially all of the individuals and entities who were the
Beneficial Owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than 50 percent of,
respectively, the common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Corporate
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (2) no Person (other than the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or such entity resulting from such
Corporate Transaction) beneficially owns, directly or indirectly, 20 percent or
more of, respectively, the outstanding shares of Common Stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of Directors except to the extent that such ownership existed with
respect to the Company prior to the Corporate Transaction and (3) individuals
who were members of the Incumbent Board at the time of the execution of the
initial agreement or of the action of the Board providing for such Corporate
Transaction constitute at least a majority of the Board of Directors of the
corporation resulting from such Corporate Transaction; or

 

2



--------------------------------------------------------------------------------

iv. The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(i) “Commission” means the Securities and Exchange Commission or any successor
agency.

(j) “Committee” means the committee described in Article 3 or (unless otherwise
stated) its designee pursuant to a delegation by the Committee as contemplated
by Section 3.3.

(k) “Common Stock” shall mean the common stock of the Company, par value $.01
per share.

(l) “Company” means Tupperware Brands Corporation, a Delaware corporation, or
any successor thereto as provided in Article 18 herein.

(m) “Covered Employee” has the meaning ascribed thereto in Section 162(m) of the
Code and the regulations thereunder.

(n) “Director” means any individual who is a member of the Board of Directors of
the Company.

(o) “Disability” means the inability of an Employee to perform the material
duties of his or her occupation as determined by the Committee.

(p) “Effective Date” means the date the Plan is approved by the stockholders of
the Company.

(q) “Employee” means any nonunion employee of the Company or of the Company’s
Subsidiaries or affiliates. Directors who are not otherwise employed by the
Company shall not be considered Employees under this Plan.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

(s) “Fair Market Value” means, except as expressly provided otherwise, as of any
given date, the closing sales price of the Common Stock during normal business
hours on the New York Stock Exchange Composite Tape or, if not listed on such
exchange, on any other national securities exchange on which the Common Stock is
listed or on NASDAQ. If there is no regular public trading market for such
Common Stock, the Fair Market Value of the Common Stock shall be determined by
the Committee in good faith.

(t) “Freestanding SAR” means a SAR that is granted independently of any Options
pursuant to Section 7.1 herein.

(u) “Incentive Stock Option” or “ISO” means an option to purchase Shares,
granted under Article 6 herein, which is designated as an Incentive Stock Option
and is intended to meet the requirements of Section 422 of the Code.

(v) “Insider” shall mean an Employee who is, on the relevant date, an officer,
Director, or more than ten percent (10 percent) Beneficial Owner of the Company.

 

3



--------------------------------------------------------------------------------

(w) “Non-Qualified Stock Option” or “NQSO” means an option to purchase Shares,
granted under Article 6 herein, which is not intended to be an Incentive Stock
Option.

(x) “Option” or “Stock Option” means an Incentive Stock Option or a
Non-Qualified Stock Option.

(y) “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

(z) “Outside Director” means a member of the Board who qualifies as an outside
director as defined in Rule 162(m) of the Code, as promulgated by the Internal
Revenue Service (the “Service”) under the Code, or any implementing or
interpretive regulations from time to time, or any successor definition adopted
by the Service.

(aa) “Participant” means an Employee of or a consultant to the Company or any of
its Subsidiaries or affiliates who has been granted an Award under the Plan.

(bb) “Performance Award” means an Award granted to a Participant, as described
in Article 10 herein, including Performance Units and Performance Shares.

(cc) “Performance Goals” means the performance goals established by the
Committee prior to the grant of Performance Awards that are based on the
attainment of one or any combination of the following: specified levels of net
income or earnings per share from continuing operations, operating income,
revenues, return on operating assets, return on equity, stockholder return
(measured in terms of stock price appreciation) and/or total stockholder return
(measured in terms of stock price appreciation plus cash dividends), achievement
of cost control, working capital turns, cash flow, net income, economic value
added, segment profit, sales force growth, or stock price of the Company or such
Subsidiary, division or department of the Company for or within which the
Participant primarily renders services and that are intended to qualify under
Section 162(m) (4) (c) of the Code. Such Performance Goals also may be based
upon the attaining of specified levels of Company performance under one or more
of the measures described above relative to the performance of other
corporations. Such Performance Goals shall be set by the Committee within the
time period prescribed by Section 162(m) of the Code and related regulations.

(dd) “Performance Period” means a time period during which Performance Goals
established in connection with Performance Awards must be met.

(ee) “Performance Unit” means an Award granted to a Participant, as described in
Article 10 herein.

(ff) “Performance Share” means an Award granted to a Participant, as described
in Article 10 herein.

(gg) “Restriction Period” or “Period” means the period or periods during which
the transfer of Shares of Restricted Stock is limited based on the passage of
time and the continuation of service with the Company and the Shares are subject
to a substantial risk of forfeiture, as provided in Article 8 herein.

(hh) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

(ii) “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 herein.

(jj) “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 9 herein.

 

4



--------------------------------------------------------------------------------

(kk) “Share” means a share of common stock of the Company.

(ll) “Subsidiary” or “Subsidiaries” means any corporation or corporations in
which the Company owns directly, or indirectly through Subsidiaries, at least
twenty-five percent (25 percent) of the total combined voting power of all
classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns at least twenty-five
percent (25 percent) of the combined equity thereof.

(mm) “Stock Appreciation Right” or “SAR” means an Award, granted alone
(Freestanding SAR) or in connection with a related Option (Tandem SAR),
designated as a SAR, pursuant to the terms of Article 7 herein.

(nn) “Tandem SAR” means a SAR that is granted in connection with a related
Option pursuant to Section 7.1 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
cancelled).

ARTICLE 3. Administration

3.1. The Committee. The Plan shall be administered by the Compensation and
Governance Committee or such other committee of the Board as the Board may from
time to time designate, which shall be composed solely of not less than two
Outside Directors, and shall be appointed by and serve at the pleasure of the
Board.

3.2. Authority of the Committee. The Committee shall have plenary authority to
grant Awards pursuant to the terms of the Plan to Employees of and to
consultants to the Company and its Subsidiaries and affiliates.

Among other things, the Committee shall have the authority, subject to the terms
of the Plan:

(a) To select the Employees and consultants to whom Awards may from time to time
be granted;

(b) To determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, SARs, Restricted Stock, Restricted Stock Units,
Performance Awards or other stock-based or non-stock-based awards or any
combination thereof are to be granted hereunder;

(c) To determine the number of Shares to be covered by each Award granted
hereunder;

(d) To determine (by approving the forms of Award Agreements or otherwise by
resolution) the terms and conditions of any Award granted hereunder (including,
but not limited to, the Option Price (subject to Section 6.4 (a)) the duration,
any vesting condition, restriction or limitation (which may be related to the
performance of the Participant, the Company or any Subsidiary or affiliate), any
vesting acceleration or forfeiture waiver regarding any Award and the Shares
relating thereto, and the impact on any Award from termination of employment
(whether as a consequence of death, Disability, retirement, action by the
Company, action by the Employee or Change of Control) of an Employee, or the
termination of services of a consultant, based on such factors as the Committee
shall determine;

(e) To determine the methodology of counting Shares available for grant under
the terms of the Plan.

(f) To modify, amend or adjust the terms and conditions of any Award, at any
time or from time to time, including but not limited to Performance Goals,
unless at the time of establishment of goals the Committee shall have precluded
its authority to make such adjustments; and

 

5



--------------------------------------------------------------------------------

(g) To determine to what extent and under what circumstances Shares and other
amounts payable with respect to an Award shall be deferred.

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any Award Agreement relating
thereto) and to otherwise supervise the administration of the Plan.

3.3. Action of the Committee. The Committee may, to the fullest extent permitted
by law and subject to such limitations and procedures as may be required by law
or as the Committee may deem appropriate, (i) delegate to an officer of the
Company the authority to take actions or make decisions pursuant to
Section 2(f), Section 3.2, Section 5.2, and Section 6.4, provided that no such
delegation may be made that would cause Awards or other transactions under the
Plan to cease either to be exempt from Section 16(b) of the Exchange Act or to
qualify as “qualified performance-based compensation” as such term is defined in
the regulations promulgated under Section 162(m) of the Code, and (ii) authorize
any one or more of their members or any officer of the Company to execute and
deliver documents on behalf of the Committee.

3.4. Decisions Binding. Any determination made by the Committee or pursuant to
delegated authority pursuant to the provisions of the Plan with respect to any
Award shall be made in the sole discretion of the Committee or such delegate at
the time of the grant of the Award or, unless in contravention of any express
term of the Plan, at any time thereafter. All decisions made by the Committee or
any appropriately delegated officer pursuant to the provisions of the Plan shall
be final and binding on all persons, including the Company and Plan
Participants.

ARTICLE 4. Shares Subject to the Plan

4.1. Number of Shares. Subject to adjustment as provided in Section 4.3 herein,
the total number of Shares available for grant under the Plan shall be the sum
of (x) 2,395,000 and (y) the number of Shares that remain available for issuance
under the Tupperware Corporation 1996 Incentive Plan, the Tupperware Corporation
2000 Incentive Plan and the Tupperware Corporation 2002 Incentive Plan
(collectively the “Prior Plans”). The total number of available Shares that may
be used for Stock Options intended to be Incentive Stock Options, under the Plan
shall be 2,395,000 Shares, the total number of available shares that may be used
for Restricted Stock Awards under the Plan shall be limited to 1,197,500 and the
total amount of available Shares that may be used for Performance Awards under
the Plan shall be limited to 1,050,500. No Participant may be granted (i) Stock
Options and Freestanding SARs in any one year covering, in the aggregate, in
excess of 750,000 Shares, or (ii) Restricted Stock, Restricted Stock Units and
Performance Awards in any one year in excess of 250,000 Shares. Shares subject
to an Award under the Plan may be authorized and unissued Shares or may be
treasury Shares. As of the Effective Date, the Company shall cease to grant
awards under the Tupperware Corporation 1996 Incentive Plan, the Tupperware
Corporation 2000 Incentive Plan and the Tupperware Corporation 2002 Incentive
Plan (collectively the “Prior Plans”). Unused Shares available for the grant of
awards under the Prior Plans shall be available for the grant of awards under
the Plan and shall not be counted for purposes of determining the maximum number
of Shares available for delivery under the Plan except as specified in the first
sentence of this Section 4.1., and provided that any such shares shall be
limited for use as Restricted Stock Awards under the Plan as they were limited
under the Prior Plans.

4.2. Lapsed Awards/Withheld Shares. If any Award granted under this Plan or the
Prior Plans is cancelled, forfeited, terminates, expires, or lapses for any
reason (with the exception of the termination of a Tandem SAR upon exercise of
the related Option or the termination of a related Option upon exercise of the
corresponding Tandem SAR), any Shares subject to such Award again shall be
available for the grant of an Award under the Plan.

4.3. Adjustments in Authorized Shares and Prices. In the event of any change in
corporate capitalization, such as a stock split, or a corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Section 368
of the Code) or any partial or complete liquidation of the Company, the
Committee or Board may make such substitution or adjustments in the aggregate
number and class of Shares reserved for issuance under the Plan, in the number,
kind and Option Price

 

6



--------------------------------------------------------------------------------

of Shares subject to outstanding Stock Options or SARs, in the number and kind
of Shares subject to other outstanding Awards granted under the Plan or subject
to limitations such as Restricted Stock Awards or Restricted Stock Units or
per-Participant maximum awards and/or such other equitable substitution or
adjustments as it may determine to be appropriate in its sole discretion;
provided, however, that the number of Shares subject to any Award shall always
be a whole number; and provided further, however, that notwithstanding the
foregoing, in the event of a change in capitalization that is the result of an
equity restructuring which is not the consequence of a corporate transaction
with a third-party, such substitutions or adjustments shall be required to be
made. Such adjusted Option Price shall also be used to determine the amount
payable by the Company upon the exercise of any Tandem SAR. Such substitutions
and adjustments may include, without limitation, canceling any and all Awards in
exchange for cash payments based upon the value realized by shareholders
generally with respect to Shares in connection with such a corporate
transaction.

ARTICLE 5. Eligibility and Participation

5.1. Eligibility. Persons eligible to be granted Awards under this Plan include
all Employees of and all consultants to the Company or any of its Subsidiaries
or affiliates, and all prospective Employees of and consultants to the Company
or any of its Subsidiaries or affiliates, as determined by the Committee,
including Employees who are members of the Board, but excluding Directors who
are not Employees.

5.2. Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees and consultants,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award.

ARTICLE 6. Stock Options

6.1. Grant of Options. Stock Options may be granted alone or in addition to
other Awards granted under the Plan and may be of two types: Incentive Stock
Options and Non-Qualified Stock Options. Any Stock Option granted under the Plan
shall be in such form as the Committee may from time to time approve. The
Committee shall have the authority to grant any optionee Incentive Stock
Options, Non-Qualified Stock Options or both types of Stock Options (in each
case with or without Stock Appreciation Rights); provided, however, that grants
hereunder are subject to the aggregate limit on grants to individual
Participants set forth in Article 4. Incentive Stock Options may be granted only
to employees of the Company and any “subsidiary corporation” (as such term is
defined in Section 424(f) of the Code). To the extent that any Stock Option is
not designated as an Incentive Stock Option or even if so designated does not
qualify as an Incentive Stock Option, it shall constitute a Non-Qualified Stock
Option.

6.2. Award Agreement. Stock Options shall be evidenced by Award Agreements, the
terms and provisions of which may differ. An Award Agreement shall indicate on
its face whether it is intended to be an agreement for an Incentive Stock Option
or a Non-Qualified Stock Option. The grant of a Stock Option shall occur on the
date the Committee by resolution selects an individual to be a Participant in
any grant of a Stock Option, determines the number of Shares to be subject to
such Stock Option to be granted to such individual and specifies the terms and
provisions of the Stock Option, or such later date as the Committee designates.
The Company shall notify a Participant of any grant of a Stock Option, and a
written Award Agreement or agreements shall be duly executed and delivered by
the Company to the Participant. Such agreement or agreements shall become
effective upon execution by the Company and the Participant.

6.3. Incentive Stock Options. Notwithstanding any other provision of the Plan,
no Incentive Stock Option may be granted under the Plan after the 10th
anniversary of the Effective Date.

6.4. Terms and Conditions. Stock Options granted under the Plan shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions as the Committee shall deem desirable:

(a) Stock Option Price. The Option Price per Share purchasable under a Stock
Option shall be determined by the Committee and set forth in the Award
Agreement, and shall not be less than the Fair Market Value of the Common Stock
subject to the Stock Option on the date of grant.

 

7



--------------------------------------------------------------------------------

(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Incentive Stock Option shall be exercisable more than 10 years after the
date the Stock Option is granted.

(c) Exercisability. Except as otherwise provided herein, Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. If the Committee provides that any Stock
Option is exercisable only in installments, the Committee may at any time waive
such installment exercise provisions, in whole or in part, based on such factors
as the Committee may determine. In addition, the Committee may at any time
accelerate the exercisability of any Stock Option.

(d) Method of Exercise. Subject to the provisions of this Article 6, Stock
Options may be exercised, in whole or in part, at any time during the term of
the Stock Option by giving written notice of exercise to the Company specifying
the number of Shares subject to the Stock Option to be purchased.

Such notice shall be accompanied by payment in full of the Option Price by
certified or bank check or such other instrument as the Company may accept.
Payment, in full or in part, may also be made in the form of delivery of
unrestricted Shares already owned by the optionee of the same class as the
Shares subject to the Stock Option (based on the Fair Market Value of the Shares
on the date the Stock Option is exercised) and, unless such Shares were acquired
in the open market, held for a period of not less than six months prior to the
exercise of the Stock Option, or by certifying ownership of such Shares by the
Participant to the satisfaction of the Company for later delivery to the Company
as specified by the Committee; provided, however, that, in the case of an
Incentive Stock Option, the right to make a payment in the form of already owned
Shares of the same class as the Shares subject to the Stock Option may be
authorized only at the time the Stock Option is granted.

In the discretion of the Committee and to the extent permitted by applicable
law, payment for any Shares subject to a Stock Option may also be made pursuant
to a “cashless exercise” by delivering a properly executed exercise notice to
the Company, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price, and, if requested, the amount of any federal, state, local or
foreign withholding taxes. To facilitate the foregoing, the Company may enter
into agreements for coordinated procedures with one or more brokerage firms.

No Shares shall be issued until full payment therefor has been made. An optionee
shall have all of the rights of a stockholder of the Company holding the class
or series of Shares that is subject to such Stock Option (including, if
applicable, the right to vote the Shares and the right to receive dividends),
when the optionee has given written notice of exercise and has paid in full for
such Shares.

(e) Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of a Stock Option
under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.

ARTICLE 7. Stock Appreciation Rights

7.1. Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may
be granted to an Employee or consultant at any time and from time to time as
shall be determined by the Committee. The Committee may grant Freestanding SARs,
Tandem SARs, or any combination of these forms of SAR. In the case of a
Non-Qualified Stock Option, Tandem SARs may be granted either at or after the
time of grant of such Stock Option. In the case of an Incentive Stock Option,
Tandem SARs may be granted only at the time of grant of such Stock Option.

The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to the aggregate limit on grants to
individual Participants set forth in Article 4) and, consistent with the
provisions of the Plan, in

 

8



--------------------------------------------------------------------------------

determining the terms and conditions pertaining to such SARs. However, the grant
price of a Freestanding SAR shall be at least equal to the Fair Market Value of
a Share on the date of grant of the SAR. The grant price of Tandem SARs shall
equal the Option Price of the related Option. SARs may not be repriced without
stockholder approval.

7.2. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR shall
terminate and no longer be exercisable upon the termination or exercise of the
related Stock Option. A Tandem SAR may be exercised only with respect to the
Shares for which its related Option is then exercisable.

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (ii) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100 percent) of the difference between the Option Price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Tandem SAR is exercised; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.

7.3. Exercise of Freestanding SARs. Subject to the other provisions of this
Article 7, Freestanding SARs may be exercised upon whatever terms and conditions
the Committee, at its sole discretion, imposes upon them.

7.4. SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.

7.5. Term of SARs. The term of a SAR granted under the Plan shall be determined
by the Committee, at its sole discretion; provided, however, that such term
shall not exceed ten (10) years.

7.6. Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(a) The excess of the Fair Market Value of a Share on the date of exercise over
the grant price of the SAR; by

(b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

7.7. Rule 16-3 Requirements. Notwithstanding any other provision of the Plan,
the Committee may impose such conditions on exercise of a SAR (including,
without limitation, the right of the Committee to limit the time of exercise to
specified periods) as may be required to satisfy the requirements of any rule or
interpretation promulgated under Section 16 (or any successor rule) of the
Exchange Act.

ARTICLE 8. Restricted Stock

8.1. Administration. Shares of Restricted Stock may be awarded either alone or
in addition to other Awards granted under the Plan. The Committee shall
determine the Employees and consultants to whom and the time or times at which
grants of Restricted Stock will be awarded, the number of Shares to be awarded
to any Participant (subject to the aggregate limit on grants to individual
Participants set forth in Article 4), the conditions for vesting, the time or
times within which such Awards may be subject to forfeiture and any other terms
and conditions of the Awards, in addition to those contained in Section 8.3.

The Committee may, prior to grant, condition the vesting of Restricted Stock
upon continued service of the Participant. The provisions of Restricted Stock
Awards need not be the same with respect to each recipient.

 

9



--------------------------------------------------------------------------------

8.2. Awards and Certificates. Shares of Restricted Stock shall be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of Shares of Restricted Stock shall be registered in the name
of such Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:

“The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Tupperware Brands
Corporation 2006 Incentive Plan, and in an Award Agreement. A copy of the Plan
and such Award Agreement may be obtained from Tupperware Brands Corporation.”

The Committee may require that the certificates evidencing such Shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.

8.3. Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

(a) Subject to the provisions of the Plan and the Award Agreement referred to in
Section 8.3(d), during the Restricted Period, the Participant shall not be
permitted to sell, assign, transfer, pledge or otherwise encumber Shares of
Restricted Stock. Within these limits, the Committee may provide for the lapse
of restrictions based upon period of service in installments or otherwise and
may accelerate or waive, in whole or in part, restrictions based upon period of
service.

(b) Except as provided in this paragraph (b) and paragraph (a), above, and the
Award Agreement, the Participant shall have, with respect to the shares of
Restricted Stock, all of the rights of a stockholder of the Company holding the
class or series of Shares that is the subject of the Restricted Stock,
including, if applicable, the right to vote the Shares and the right to receive
any cash dividends. Dividends payable in Shares and other non-cash dividends and
distributions shall be held subject to the vesting of the underlying Restricted
Stock, unless the Committee determines otherwise in the applicable Award
Agreement or makes an adjustment or substitution to the Restricted Stock
pursuant to Section 4.3 in connection with such dividend or distribution.

(c) If and when any applicable Restriction Period expires without a prior
forfeiture of the Restricted Stock, unlegended certificates for such Shares
shall be delivered to the Participant upon surrender of the legended
certificates.

(d) Each Award shall be confirmed by, and be subject to, the terms of an Award
Agreement.

ARTICLE 9. Restricted Stock Units

9.1. Nature of Award. Restricted Stock Units are Awards denominated in Shares
that will be settled, subject to the terms and conditions of the Restricted
Stock Units, either by delivery of Shares to the Participant or by the payment
of cash based upon the Fair Market Value of a specified number of Shares.
Restricted Stock Units may be awarded either alone or in addition to other
Awards granted under the Plan. The Committee shall determine the Employees and
consultants to whom and the time or times at which grants of Restricted Stock
Units will be awarded, the number of Shares to be awarded to any Participant,
the conditions for vesting, the time or times within which such Awards may be
subject to forfeiture and any other terms and conditions of the Awards, in
addition to those contained in Section 9.2.

9.2. Terms and Conditions. The Committee may, in connection with the grant of
Restricted Stock Units, designate them as Performance Awards, in which event it
shall condition the vesting thereof upon the attainment of Performance Goals. If
the Committee does not designate Restricted Stock Units as Performance Awards,
it may also condition the vesting thereof upon the attainment of Performance
Goals. Regardless of whether Restricted Stock Units are Performance Awards, the
Committee may also

 

10



--------------------------------------------------------------------------------

condition the vesting thereof upon the continued service of the Participant. The
applicable Award Agreement shall specify the consequences for the Restricted
Stock Units of the Participant’s termination of employment. An Award of
Restricted Stock Units shall be settled as and when the Restricted Stock Units
vest or at a later time specified by the Committee or in accordance with an
election of the Participant, if the Committee so permits. Restricted Stock Units
may not be sold, assigned, transferred, pledged or otherwise encumbered until
they are settled, except to the extent provided in the applicable Award
Agreement in the event of the Participant’s death. The Award Agreement for
Restricted Stock Units shall specify whether, to what extent and on what terms
and conditions the applicable Participant shall be entitled to receive current
or deferred payments of cash, Common Stock or other property corresponding to
the dividends payable on the Common Stock (subject to Section 21.3 below).

ARTICLE 10. Performance Awards

10.1. Grant of Performance Awards. Subject to the terms of the Plan, Performance
Awards may be granted to eligible Employees and consultants at any time and from
time to time, as shall be determined by the Committee, and may be granted either
alone or in addition to other Awards granted under the Plan. The Committee shall
have complete discretion in determining the number, amount and timing of Awards
granted to each Participant. Such Performance Awards may take the form
determined by the Committee, including without limitation, cash, Shares,
Performance Units and Performance Shares, or any combination thereof.
Performance Awards may be awarded as short-term or long-term incentives.

10.2. Performance Goals.

(a) The Committee shall set Performance Goals at its discretion which, depending
on the extent to which they are met, will determine the number and/or value of
Performance Awards that will be paid out to the Participants, and may attach to
such Performance Awards one or more restrictions, including, without limitation,
a requirement that Participants pay a stipulated purchase price for each
Performance Share, or restrictions which are necessary or desirable as a result
of applicable laws or regulations. Each Performance Award may be confirmed by,
and be subject to, an Award Agreement.

(b) The Committee shall have the authority at any time to make adjustments to
Performance Goals for any outstanding Performance Awards which the Committee
deems necessary or desirable unless at the time of establishment of goals the
Committee shall have precluded its authority to make such adjustments.

10.3. Value of Performance Units/Shares.

(a) Each Performance Unit shall have an initial value that is established by the
Committee at the time of grant.

(b) Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant.

10.4. Earning of Performance Awards. After the applicable Performance Period has
ended, the holder of any Performance Award shall be entitled to receive the
payout earned by the Participant over the Performance Period, to be determined
as a function of the extent to which the corresponding Performance Goals have
been achieved, except as adjusted pursuant to Section 10.2(b) or as deferred
pursuant to Article 13.

10.5. Timing of Payment of Performance Awards. Payment of earned Performance
Awards shall be made in accordance with terms and conditions prescribed or
authorized by the Committee. The Committee may permit the Participants to elect
to defer or the Committee may require the deferral of, the receipt of
Performance Awards upon such terms as the Committee deems appropriate.

ARTICLE 11. Other Stock-Based Awards

Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon, Common Stock, including
(without limitation) dividend equivalents and convertible debentures, may be
granted under the Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE 12. Beneficiary

12.1. Designation. Each Participant under the Plan may, from time to time, name
any Beneficiary or Beneficiaries (who may be named contingently or
successively). Each such designation shall revoke all prior designations by the
same Participant, shall be in a form prescribed by the Company, and shall be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. Any such designation shall control over any
inconsistent testamentary or inter vivos transfer by a Participant, and any
benefit of a Participant under the Plan shall pass automatically to a
Participant’s Beneficiary pursuant to a proper designation pursuant to this
Section 12.1 without administration under any statute or rule of law governing
the transfer of property by will, trust, gift or intestacy.

12.2. Absence of Designation. In the absence of any such designation
contemplated by Section 12.1, benefits remaining unpaid at the Participant’s
death shall be paid pursuant to the Participant’s will or pursuant to the laws
of descent and distribution.

ARTICLE 13. Deferrals

13.1. Deferrals. The Committee may permit a Participant to elect, or the
Committee may require at its sole discretion subject to the proviso set forth
below, any one or more of the following: (i) the deferral of the Participant’s
receipt of cash, (ii) a delay in the exercise of an Option or SAR, (iii) a delay
in the lapse or waiver of restrictions with respect to Restricted Stock, or
(iv) a delay of the satisfaction of any requirements or goals with respect to
Performance Awards; provided, however, the Committee’s authority to take such
actions hereunder shall exist only to the extent necessary to reduce or
eliminate a limitation on the deductibility of compensation paid to the
Participant pursuant to (and so long as such action in and of itself does not
constitute the exercise of impermissible discretion under) Section 162(m) of the
Code, or any successor provision thereunder. If any such deferral is required or
permitted, the Committee shall establish rules and procedures for such
deferrals, including provisions relating to periods of deferral, the terms of
payment following the expiration of the deferral periods, and the rate of
earnings, if any, to be credited to any amounts deferred thereunder.

13.2. Section 409A. Notwithstanding the foregoing, if any deferral permitted by
this Plan or an Award Agreement or any distribution of an Award pursuant to the
terms of this Plan or an Award Agreement would subject a Participant to tax
under Section 409A of the Code, the Company shall modify the Plan or applicable
Award Agreement in the least restrictive manner necessary in order to comply
with the provisions of Section 409A, other applicable provision(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and, in each case, without any material diminution in the
value of the payments to an affected Participant.

ARTICLE 14. Rights of Employees and Consultants

14.1. Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment or status as
a consultant at any time, nor confer upon any Participant any right to continue
in the employ of the Company or any of its Subsidiaries or affiliates or to
continue as a consultant. For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Subsidiaries and affiliates
(or between Subsidiaries and affiliates) shall not be deemed a termination of
employment. However, if a Subsidiary or affiliate of the Company ceases to be a
Subsidiary or affiliate, any Participant who is no longer employed by or a
consultant to the Company or one of its remaining Subsidiaries and affiliates
following such event shall be considered to have terminated his or her
employment or consultancy, notwithstanding any continued employment or
consultancy with such former Subsidiary or affiliate.

14.2. Participation. No Employee or consultant shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.

 

12



--------------------------------------------------------------------------------

ARTICLE 15. Change of Control

15.1. Treatment of Outstanding Awards. Upon the occurrence of a Change of
Control, unless otherwise specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
security exchanges, or unless the Committee shall determine otherwise in the
applicable Award Agreement:

(a) Any and all Options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable throughout their entire original term,
without regard to any subsequent termination of employment or consulting
agreement;

(b) Any restriction periods and restrictions imposed on Restricted Stock that is
not performance-based shall lapse;

(c) All Restricted Stock Units shall be considered to be earned and payable in
full, and such Restricted Stock Units shall be settled in cash as promptly as is
practicable; and

(d) The target payout opportunities attainable under all outstanding Awards of
performance-based Restricted Stock, performance-based Restricted Stock Units,
Performance Units, Performance Shares, and cash-based Awards (excluding any
long-term Awards issued to individual Participants and that are not broad-based
programs and which are denominated in cash and paid in cash, which may be
designated as “gainsharing” Awards, but not including Performance Share Awards,
and which shall continue to be in effect) shall be deemed to have been earned on
a pro-rata basis for that portion of the Performance Period(s) having elapsed
under such outstanding Awards as of the effective date of the Change of Control.
The vesting of all Awards denominated in Shares shall be deemed to have been
earned on a pro-rata basis for that portion of the Performance Period(s) having
elapsed under such outstanding Awards as of the effective date of the Change of
Control, and there shall be paid out to Participants in cash within ten
(10) days following the effective date of the Change of Control the value of
such vested Shares in an amount equal to the product of the number of such
vested Shares and the Fair Market Value per Share determined immediately prior
to the Change of Control, based upon an assumed achievement of all relevant
target performance goals. Awards denominated in cash shall be paid on a pro-rata
basis to Participants in cash within ten (10) days following the effective date
of the Change of Control based upon assumed achievement of all relevant target
performance goals.

15.2. Termination, Amendment, and Modifications of Change-of-Control Provisions.
Notwithstanding any other provision of this Plan or any Award Agreement
provision, the provisions of this Article 15 may not be terminated, amended, or
modified in any manner that adversely affects any then-outstanding Award without
the prior written consent of the Participant if such action is taken (a) on or
after the date of a Change of Control or (b) at the request of a party seeking
to effectuate a Change of Control or otherwise in anticipation of a Change of
Control.

ARTICLE 16. Term, Amendment, Modification, and Termination

16.1. Amendment, Modification, and Termination. Except as specifically provided
in Section 15.2, at any time and from time to time, the Board may terminate,
amend, or modify the Plan. However, without the approval of the stockholders of
the Company, no such amendment or modification may:

(a) Increase the total number of Shares which may be issued under this Plan,
except as provided in Article 4 hereof; or

(b) Modify the eligibility requirements; or

(c) Materially increase the benefits accruing under the Plan.

 

13



--------------------------------------------------------------------------------

16.2. Awards Previously Granted. Notwithstanding the foregoing, prior to a
Change of Control, the Committee shall have the right to replace any previously
granted Award under the Plan with an Award equal to the value of the replaced
Award at the time of replacement, as determined by the Committee in its sole
discretion, without obtaining the consent of the Participant holding such Award;
provided, however, that notwithstanding the foregoing or the terms of any Award
Agreement provision, the Committee shall not modify the Option Price of an Award
(reprice a Stock Option) or issue new Options in exchange for the surrender of
outstanding Options without stockholder approval; and provided, further, that no
such replacement shall deprive the Participant of any rights he or she may have
pursuant to Article 15, which shall apply to the replacement Award to the same
extent as to the replaced Award.

16.3. Changes in Law and Tax Accounting. Notwithstanding the provisions of
Sections 16.1 and 16.2, the Board shall have authority to amend the Plan to take
into account changes in law and tax and accounting rules as well as other
developments, and to grant Awards which qualify for beneficial treatment under
such rules without stockholder approval.

ARTICLE 17. Withholding

17.1. Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising under or as a result of this Plan.

17.2. Share Withholding. With respect to withholding required and/or permitted
upon the exercise of Options or SARs, upon the lapse of restrictions on
Restricted Stock, or upon any other taxable event hereunder, Participants may
elect, subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares (or by
surrendering Shares previously owned which have been held for longer than six
months or purchased in the open market) having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax which could
be imposed on the transaction. All elections shall be irrevocable, made in
writing, signed by the Participant, and elections by Insiders shall additionally
comply with the requirements established by the Committee.

ARTICLE 18. Successors

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, spin-off, or otherwise, of all or substantially all of
the business and/or assets of the Company.

ARTICLE 19. Nontransferability of Awards.

Unless otherwise determined by the Committee, no Award shall be transferable
(either by sale, pledge, assignment, gift, or other alienation or hypothecation)
by a Participant other than by will or by application of the laws of descent and
distribution; provided, however, no Award may be transferred for value (as
defined in the General Instructions to Form S-8).

ARTICLE 20. Unfunded Status of Plan

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan.

 

14



--------------------------------------------------------------------------------

ARTICLE 21. Miscellaneous

21.1. Subsidiary Employees. In the case of a grant of an Award to an employee or
consultant of any Subsidiary of the Company, the Company may, if the Committee
so directs, issue or transfer the shares of Common Stock, if any, covered by the
Award to the Subsidiary, for such lawful consideration as the Committee may
specify, upon the condition or understanding that the Subsidiary will transfer
the shares of Common Stock to the employee or consultant in accordance with the
terms of the Award specified by the Committee pursuant to the provisions of the
Plan. All shares of Common Stock underlying Awards that are forfeited or
canceled should revert to the Company.

21.2. Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to individuals who are eligible to participate in the plan who are
foreign nationals, who are located outside the United States or who are not
compensated from a payroll maintained in the United States, or who are otherwise
subject to (or could cause the Company to be subject to) legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, or subplans
as may be necessary or advisable to comply with such legal or regulatory
provisions.

21.3. Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment
of dividends in additional Restricted Stock at the time of any dividend payment,
and the payment of Shares with respect to dividends to Participants holding
Awards of Restricted Stock Units, shall only be permissible if sufficient Shares
are available under Section 4 for such reinvestment (taking into account then
outstanding Options and other Awards).

ARTICLE 22. Legal Construction

22.1. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

22.2. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

22.3. Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. With respect to Insiders, transactions under this
Plan are intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to comply with this Section 22.3, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee.

Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for Shares or uncertificated forms of Shares under the Plan
prior to fulfillment of all of the following conditions:

(a) Listing or approval for listing upon notice of issuance, of such Shares on
the New York Stock Exchange, Inc., or such other securities exchange as may at
the time be the principal market for the Shares;

(b) Any registration or other qualification of such Shares under any state or
federal law or regulation, or the maintaining in effect of any such registration
or other qualification which the Committee shall, in its absolute discretion
upon the advice of counsel, deem necessary or advisable; and

(c) Obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.

 

15



--------------------------------------------------------------------------------

22.4. Governing Law. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware.

 

16